Case 1-20-O1040-CeCc

DOC o

Filed Oo/2zy/20 Entered Voi2a/20 15'42i 12

   
 
   
   
 
 
 
  

UNITED STATES BANKR j
EASTERN DISTRICT OF

 

In re: Mare Klein.

-19-46007-CEC
o1 1-20-01046-CEC

Vv. ANSWER verified answer

  
  
  
 

Mare Klet
Defendant/Debto

Defendant answers Plait complaint as follows:

~
_

1, Defendant denies paragraph #1

2, Defendant denies paragraph #2

WW /OBAIZIZE

3, Defendant denies paragraph #3

4, Parties

 

4-1, Defendant denies without knowledge paragraph #1
4-2. Defendant admits paragraph #2
5. Facts common to all claims

5.{. Defendant denies paragraph #1

5.2. Defendant denies paragraph #2

5.3, Defendant denies paragraph #3

5-4, Defendant denies paragraph #4

§.5. Defendant denies paragraph #5

5.6, Defendant denies paragraph #6
Case 1-20-O1040-
o-cec DOCS Funled VofevicO Entered Oo/2y/20 Load. te

   
     
   

5.7, Defendant denies 5
5-8, Defendant de

5-9, Defendant en

 

 

 

5-16. Defendant en paragraph #16

5-17, Defendant denies paragraph #17

5.18. Defendant admits paragraph #18

5.19, Defendant denies paragraph #19

5-20, Defendant denies paragraph #20, in fact plaintiff Lisa Cohen was on the list as a
creditor on the bankruptcy petition

5-21, Defendant denies paragraph #21
6. First claim for relief

6-1. Defendant denies paragraph #22,
6-2. Defendant denies paragraph #23
6-3. Defendant denies paragraph #24
6-4, Defendant denies paragraph #25
6-5, Defendant denies paragraph #26

7. Second claim for relief
Case 1-20-O1040-CeCc

Doco Filed Vofey20 Entered Vo/2yi20 Lol4cile

     

7-1, Defendant denies

 

 

8-4. Defendant denies paragraph #35
8.5. Defendant denies paragraph #36

9, Fourth claim for relief
9.1. Defendant denies paragraph #37
9-2. Defendant denies paragraph #38
9.3, Defendant denies paragraph #39
9-4, Defendant denies paragraph #40

10, Fifth claim for relief against defendant sadek
10-1. Defendant denis paragraph #41
10-2. Defendant denis paragraph #42
10-3, Defendant denis paragraph #43

10-4. Defendant denis paragraph #44

10-5. Defendant denis paragraph #45
Case 1-20-O1040-cec DOC oO Filed Vo/ey/2z0 Entered Vo/2yi20 Lol4cile

   
  
 
  

 

 

WHEREFORE, Defenda

 

L, Plaintiff adversary

just and proper.

 

Signature

 
Case 1-20-O1040-cec DOC oO Filed Vo/ey/2z0 Entered Vo/2yi20 Lol4cile

 

  
   
     
   
 
 
 
  

UNITED STATES BANK
EASTERN DISTRICT OF NI

In re: Mare Klein

 

-19-46007-CEC
No: 1-20-01046-CEC

ANSWER verified answer

Defendant/Debte

 

CERTIFICATE OF SERVICE

The undersigned certifies that on May 14, 2020

{date of mailing)
a copy of the annexed papers were served by depositing same, enclosed in a

properly addressed postage- paid envelope, in an official depository under the
exclusive care and custody of the United States Postal Service within the State

of New York, upon Avraham Frisch 4 Forest Avenue, Suite 200, Paramus, NJ 07652:

Dated:__May 14, 2020

(si enature)

 
